                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ILLINOIS

 MIGUEL HERNANDEZ,                        )
                                          )
                 Plaintiff,               )
                                          )
 vs.                                      )         Case No. 3:18-CV-1946-GCS
                                          )
 BC SERVICES, INC.,                       )
                                          )
                 Defendant.               )
                                          )

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Miguel Hernandez filed suit against Defendant BC Services, Inc.

alleging that the collection practices they used to attempt to collect a debt from him

violated the Fair Debt Collection Practices Act and the Illinois Consumer Fraud and

Deceptive Business Practices Act. Before the Court is a motion to dismiss filed by

Defendant BC Services, Inc. (Doc. 24). For the reasons delineated below, the Court

grants the motion to dismiss and directs Plaintiff to file an amended complaint on or

before October 25, 2019.

                               FACTUAL ALLEGATIONS

       The Fair Debt Collection Practices Act (“FDCPA”) regulates debt collectors who

assume debts in default and collect, or attempt, to collect them from consumers.

Plaintiff Miguel Hernandez, a consumer, alleges that Defendant BC Services, Inc. is

in the business of collecting debts on behalf of others and, in the course of business,

BC Services, Inc. regularly uses the mail and/or the telephone to collect or attempt to




                                      Page 1 of 6
collect delinquent consumer accounts. On or about September 14, 2018, BC Services

mailed a dunning correspondence to Hernandez in which they attempted to collect a

medical debt that Hernandez allegedly owed to Mid America Radiology in the amount

of $986.42. The debt was in default when it was sold, assigned or transferred to BC

Services for collection.

       The September 14th dunning letter was the first communication Hernandez

received from BC Services, and he did not recognize the debt as belonging to him. The

letter contained the required debt verification rights notice pursuant 15 U.S.C. §

1692g (i.e., the “G Notice”). According to Hernandez, the letter demanded immediate

payment by including a detachable payment coupon at the top. He alleges that the

demand for immediate payment overshadowed the G Notice disclosure.

       On or about September 18, 2018, BC Services called Hernandez, but he did not

answer. Hernandez called BC Services back on September 24, 2018. A representative

for BC Services informed him that he actually owed a total of $7,595.04 stemming

from 6 open accounts. Hernandez alleges that he was taken aback by the substantial

increase in the amount of money BC Services was attempting to collect. The

representative suggested a payment plan, advising that any payments would help as

some of the accounts he owed were being reported to the Credit Bureaus. Between

the demand for immediate payment and the call within the 30-day debt verification

period required by the FDCPA, Hernandez alleges that his rights under the G Notice

were overshadowed in violation of the FDCPA. He also alleges that said actions

violate the Illinois Consumer Fraud and Deceptive Business Practices Act (“ICFA”).




                                     Page 2 of 6
                                   LEGAL STANDARD

      A complaint must include enough factual content to give the opposing party

notice of what the claim is and the grounds upon which it rests. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 698

(2009). To satisfy the notice-pleading standard of Rule 8, a complaint must provide a

“short and plain statement of the claim showing that the pleader is entitled to relief”

in a manner that provides the defendant with “fair notice” of the claim and its basis.

Erickson v. Pardus, 551 U.S. 89, 93 (2007)(citing Twombly, 550 U.S. at 555 and

quoting Fed. R. Civ. Proc. 8(a)(2)). In ruling on a motion to dismiss for failure to state

a claim, a court must “examine whether the allegations in the complaint state a

‘plausible’ claim for relief.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011)(citing

Iqbal, 556 U.S. at 677-678). A complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face,” rather than

providing allegations that do not rise above the speculative level. Id.

                                       ANALYSIS

      Hernandez concedes that his ICFA claim is insufficient pleaded, so the Court

considers only the sufficiency of his FDCPA claim. The FDCPA is absolute: “A debt

collector may not use any false, deceptive, or misleading representations or means in

connection with the collection of any debt.” 15 U.S.C. § 1692e. Debt collectors run

afoul of this prohibition by making a “false representation of . . . the character,

amount, or legal status of any debt.” 15 U.S.C. § 1692e(2)(A), as well as by using “any

false representation or deceptive means to collect or attempt to collect any debt.” 15




                                        Page 3 of 6
U.S.C. § 1692e(10).

      The Seventh Circuit has consistently viewed collection letters through the eyes

of the “unsophisticated consumer” in weighing whether they violate the FDCPA.

Wahl v. Midland Credit Management, Inc., 556 F.3d 643, 645 (7th Cir. 2009). The

unsophisticated consumer is not a “dimwit” but “may be ‘uninformed, naïve, [and]

trusting” with “rudimentary knowledge about the financial world.” Wahl, 556 F.3d at

645 (quoting Veach v. Sheeks, 316 F.3d 690, 693 (7th Cir. 2003) and Pettit v. Retrieval

Masters Creditors Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir. 2000)). A statement is

not false within the meaning of the FDCPA unless it would confuse the

unsophisticated consumer. See Turner v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 995

(7th Cir. 2003)).

      The state of mind of the debt collector is irrelevant, as the FDCPA is a strict

liability statute, but the debtor’s state of mind is evaluated on an objective standard.

See Turner, 330 F.3d at 995. Courts must consider whether a letter is confusing to a

“significant fraction of the population” and not just to the “least sophisticated

consumer.” Taylor v. Cavalry Inv., L.L.C., 365 F.3d 572, 574 (7th Cir. 2004). The

question of whether an unsophisticated consumer would find debt collection language

misleading is a question of fact. See Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir.

2012); Walker v. Nat’l Recovery, Inc., 200 F.3d 500, 503 (7th Cir. 1999). Generally, it

cannot be resolved on a motion to dismiss, as federal judges “are not necessarily good

proxies for the ‘unsophisticated consumers’ protected by the FDCPA.” Koehn v. Delta

Outsource Group, Inc., No. 19-1088, 2019 WL 4666297, at *2 (7th Cir. Sept. 25,




                                       Page 4 of 6
2019)(citations omitted). If it is clear, however, that “‘not even a significant fraction

of the population would be misled’ by a collection letter, then the complaint can and

should be dismissed.” Id. (citing Zemeckis v. Global Credit & Collection Corp., 679

F.3d 632, 636 (7th Cir. 2012)).

      Hernandez concedes that the dunning letter, on its face, does not violate §

1692g, but he urges viewing it within the context of his entire claim, which includes

the phone call in which the amount of his debt increased drastically just days after

he received the validation letter. While debt collectors may continue collection efforts

during the validation period if no validation request is received, the collection

activities must not otherwise violate the FDCPA. See 15 U.S.C. § 1692g(b).

      While the letter on its own would not sow confusion in an unsophisticated

consumer, the phone call mere days later claiming that the debt owed was thousands

of dollars higher coupled with receipt of the letter arguably could be confusing.

However, it is unclear from Hernandez’s complaint whether these statements were

“false, deceptive or misleading” under § 1692e or how they might qualify as “unfair

or unconscionable” under § 1692f. As such, his claim does not satisfy the notice-

pleading standard of Rule 8.

                                     CONCLUSION

      For the above-stated reasons, Defendant’s motion to dismiss is GRANTED.

Plaintiff’s complaint is DISMISSED without prejudice. There are clear deficiencies

in Hernandez’s complaint, but the Court finds that they could be rectified with an

amended complaint. As such, the Court grants Hernandez leave to amend his




                                       Page 5 of 6
complaint and DIRECTS plaintiff to file a second amended complaint on or before

October 25, 2019.

      IT IS SO ORDERED.                                         Digitally signed by
                                                                Magistrate Judge
      Dated: September 27, 2019.                                Gilbert C. Sison
                                                                Date: 2019.09.27
                                                                15:04:48 -05'00'
                                                 ______________________________
                                                 GILBERT C. SISON
                                                 United States Magistrate Judge




                                   Page 6 of 6
